PER CURIAM.
Defendant appeals his conviction of robbery with a firearm. In one of the five *1020points raised on appeal, the defendant alleges that the trial court erred in assessing a $10.00 fee pursuant to § 960.20, Fla. Stat. (Crimes Compensation Trust Fund) and in assessing a $2.00 fee pursuant to § 943.25(4), Fla.Stat. as part of his judgment and sentence because he is indigent. However, there is no record evidence that defendant presented an objection below to the assessment of these costs or that he raised this error by post-trial motion. Accordingly, this point is not preserved for purposes of appeal. We find no error in the remaining points raised by defendant and affirm his judgment and conviction.
MILLS, BOOTH and THOMPSON, JJ., concur.